DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Applicants arguments filed 4/06/2020 are continuing to be acknowledged by the examiner.
Claims 1-9 and 11-15 remain acknowledged.
Claims 1-9 and 11-15 remain examined.  

Response to Arguments
Applicant’s arguments to claim 1-9 and 11-15 filed on 8/31/2020 are acknowledged and are further addressed below. Examiner maintains the previous rejection filed 6/1/2020. 

Applicant argues that none of the cited references disclose or suggest an orthosis having the recited pressure profile at the point of greatest circumference of the calf and at the ankle.  Examiner notes that Becker in view of Couzan and Becker in view of Vazales do disclose this in the previous rejection. Examiner will help try to better clarify things for the applicant. Becker is the primary reference. The primary reference is the base of the rejection as it discloses the main concepts of the applicant’s invention that is then modified if the primary reference does not explicitly disclose all limitations of the claim. This is known as a 103 rejection. In this new round of prosecution, the examiner chose Becker to be the primary reference because the concepts found in Becker were able to more clearly read on the limitations and were able to be easily and properly modified if needed compared to if 
 an elastic venous compression orthosis (Fig. 1, Abstract), which is knitted ([0026], title of invention) and has a shape of a deformable sheath (Abstract, [0001]-[0002]), and which is capable of being used in cases of vein disorders of a lower limb of a patient ([0001]), said lower limb having an ankle, a calf, and a thigh ([0001]-[0002]), said orthosis having an ankle part for enclosing the ankle (Abstract, [0045], [0031], and b, see Fig 1) and a calf part (Fig 1) for enclosing the calf (Abstract, [0045]-[0046], [0034], and RC, see Fig 1), said orthosis having a textile pressure profile such that:
a textile pressure measured less than 7 mmHg ([0055]), and a textile pressure measured is less than 35 mmHg and greater than 28 mmHg ([0052]), the textile pressure being a pressure as defined in the standard NF G30102 (Col 1, lines 51-61; standard NFG30102 is part of the French standards (A.F.N.O.R.).
	In summary, Becker is disclosing the general concept and structural features of the venous compression orthosis made for a user’s lower leg where the orthosis has generally different zones of compression at various locations along the length of the orthosis that is based on the standard NF G30102. Becker also discloses individual pressure values that fall in the ranges disclosed by the applicant in claim 1. Although Becker discloses in at least paragraphs [0052]-[0057], that a single orthosis has different mmHg based on the patients’ needs/ailments, Becker doesn't disclose/contemplate placing the lower mmHg at the ankle and the higher one at the calf. Again, for full clarity, Becker is not used to disclose where these pressure values are located as the rejection would not be proper. This is where the teachings of Couzan come in that the examiner relies on to teach the limitations that Becker does not disclose. A teaching reference is an analogous piece of art that the examiner uses to modify their base In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner is solely relying on Couzan as Couzan teaches:
an analogous elastic venous compression orthosis (Fig. 1) that teaches wherein the ankle has a lesser mmHg and the point of greater circumference of the calf is of a higher mmHg (P1 and P2, see annotated Table 1 and 2a and 2b,Z, see annotated Fig1) (P1 corresponds to the pressure measured at 2a in Fig 1 which includes the ankle and P2 corresponds to the pressure measured at 2b in Fig 1 which includes the calf area and its’ point of greatest circumference Z, see annotated Fig 1; when looking at annotated Table 1, P1 is a lower pressure when compared to P2). Couzan teaches that this arrangement having a lower mmHg at the ankle and a higher mmHg at the greatest circumference at the calf is beneficial because it corrects venous insufficiency and helps circulation recovery (Col 1, lines 40-50, Col 4, lines 1-16 and Col 5, lines 30-35).
In summary, Couzan is teaching an analogous orthosis that has a different pressure profile but is used to solve circulation recovery by correcting venous insufficiency where the pressure profile is where the orthosis has a pressure at the ankle that is lower than the pressure located at the calf which includes the greatest circumference of the calf. The examiner is then taking this concept taught by Couzan and then modifying Becker with the teachings of Couzan. The examiners rationale to help further clarify to the applicant as to why they come to this conclusion of obviousness was also noted in the previous office action where the examiner notes: 
A single orthosis can have a range between less than 7mmHg and greater than 28mmHg ([0052]-[0055]; Becker) and also locate those respectively at the ankle and calf as taught by Couzan; because Couzan teaches that knitted socks are contemplated to be useful because it corrects venous insufficiency and helps circulation recovery (Col 1, lines 40-50, Col 4, lines 1-16 and Col 5, lines 30-35).
In summary, the examiner is taking the general pressure profile of the compression orthosis as taught by Couzan (a pressure at the ankle that being lower than the pressure located at the calf which includes the greatest circumference of the calf) and modifying Becker (who discloses the compression orthosis having a pressure profile and capable of creating difference pressure values at various locations along the orthosis based on the standard NF G30102) as contended in the motivation statement in the previous rejection:
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified an orthosis having pressure 
In summary, the examiner is providing their rationale as to how they are able to properly come to the conclusion that the combination of Becker as modified by Couzan is able to read on the limitations as currently presented and would be obvious to one possessing ordinary skill in the art. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, the examiner notes that the applicant has not shown the criticality of the textile pressure profile as instantly claimed. In this case, the combination of prior art suggests the instant pressure ranges between less than 7mmHg and 29-34mmHg to be at the locations of the ankle and calf respectfully.  Further, applicant has not demonstrated the criticality of the pressure ranges at the locations of the ankle and calf. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
Examiner is suggesting that the claims be further narrowed in order to overcome the current rejection. Examiner was trying to convey this point for purposes of furthering prosecution by providing the applicant with an alternative rejection of Becker in view of Vazales in the previous rejection. 

	Applicant argues that teaching references Grosjean and Rock do not disclose the deficiencies in the depending claims due to the deficiency of Becker in view of Couzan are acknowledged but are not 

Applicant argues that Vazales also does not overcome the deficiencies of Becker. Applicant arguments are acknowledged by the examiner but are not persuasive. As discussed above, Becker is used to disclose the general concept and structural features of the venous compression orthosis made for a user’s lower leg where the orthosis has generally different zones of compression at various locations along the length of the orthosis that is based on the standard NF G30102. Becker also discloses individual pressure values that fall in the ranges disclosed by the applicant in claim 1. Examiner notes that the paragraphs [0019] and [0049] of Becker were not referred to in the previous rejection because the examiner did not rely on them. The examiner relied on Paragraphs [0052]-[0057] which discloses that a single orthosis has different mmHg based on the patients’ needs/ailments and thus opens up to the possibility of having different mmHg then what was disclosed so long as the patients’ needs /ailments are met as noted in the previous rejection. Vazales is relied upon to bridges this gap when Vazales teaches: 
an analogous device (Fig 1 and 2C) wherein the textile pressure is measured at the ankle is less than 7 mmHg (pg 14, lines 7-8, 11-13, [0016]) for the purpose of providing improved comfort and ease of donning the orthosis ([0027], pg 8, lines 28-30); and wherein the textile pressure measured at a point of greater circumference of the calf is calf is less than 35mmHg and greater than 28mmHg ([0028]) for the purpose of aiding in the circulating blood and lymph fluid through the legs or other body regions to thereby increase blood flow and reduce the amount of time it takes for healing ([0026]).
The examiner then concludes their rationale with the motivation statement to provide rationale of obviousness:

Examiner is suggesting that the claim be further narrowed in order to overcome the current rejection. Examiner was trying to convey this point for purposes of furthering prosecution by providing the applicant with this alternative rejection of Becker in view of Vazales in the previous rejection. 

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al.  (US Patent Application Publication No. 2009/0240279 A1), hereinafter Becker, in view of Couzan et al. (US Patent No. 6,216,495 B1), hereinafter Couzan. 

Regarding claim 1, Becker discloses an elastic venous compression orthosis (Fig. 1, Abstract), which is knitted ([0026], title of invention) and has a shape of a deformable sheath (Abstract, [0001]-[0002]), and which is capable of being used in cases of vein disorders of a lower limb of a patient ([0001]), said lower limb having an ankle, a calf, and a thigh ([0001]-[0002]), said orthosis having an ankle part for enclosing the ankle (Abstract, [0045], [0031], and b, see Fig 1) and a calf part (Fig 1) for enclosing the calf (Abstract, [0045]-[0046], [0034], and RC, see Fig 1), said orthosis having a textile pressure profile such that:
a textile pressure measured less than 7 mmHg ([0055]), and a textile pressure measured is less than 35 mmHg and greater than 28 mmHg ([0052]), the textile pressure being a pressure as defined in the standard NF G30102 (Col 1, lines 51-61; standard NFG30102 is part of the French standards (A.F.N.O.R.).

However, Couzan teaches an embodiment of an analogous elastic venous compression orthosis (Fig. 1) that teaches wherein the ankle has a lesser mmHg and the point of greater circumference of the calf is of a higher mmHg (P1 and P2, see annotated Table 1 and 2a and 2b,Z, see annotated Fig1) (P1 corresponds to the pressure measured at 2a in Fig 1 which includes the ankle and P2 corresponds to the pressure measured at 2b in Fig 1 which includes the calf area and its’ point of greatest circumference Z, see annotated Fig 1; when looking at annotated Table 1, P1 is a lower pressure when compared to P2). Couzan teaches that this arrangement having a lower mmHg at the ankle and a higher mmHg at the greatest circumference at the calf is beneficial because it corrects venous insufficiency and helps circulation recovery (Col 1, lines 40-50, Col 4, lines 1-16 and Col 5, lines 30-35).

    PNG
    media_image1.png
    376
    515
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    855
    560
    media_image2.png
    Greyscale

A single orthosis can have a range between less than 7mmHg and greater than 28mmHg ([0052]-[0055]; Becker) and also locate those respectively at the ankle and calf as taught by Couzan; because Couzan teaches that knitted socks are contemplated to be useful because it corrects venous insufficiency and helps circulation recovery (Col 1, lines 40-50, Col 4, lines 1-16 and Col 5, lines 30-35).


Regarding claim 2, Becker in view of Couzan disclose the orthosis according to claim 1.
Becker further discloses, in which: - the textile pressure measured at the point of greater circumference of the calf is less than 33 mmHg ([0053],[0034], see Fig 1).

Regarding claim 4, Becker in view of Couzan discloses of an orthosis according to claim 1. 
Becker further discloses in which: the textile pressure measured at the ankle is greater than 3 mmHg ([0051]).

Regarding claim 5, Becker in view of Couzan discloses the orthosis according to claim 1. 
Couzan further discloses a thigh portion (Fig 1, 2c) comprising a middle (Y, see annotated Fig 1) and a top (X, see annotated Fig 1), said orthosis having a thigh part (Fig 1, 2c; Col 4, lines 56-57) for enclosing the thigh, said orthosis having a textile pressure profile such that: a textile pressure measured at a middle of the thigh (Fig 1, P3) is less than 10 mmHg (Table 1, P3).
Regarding clam 8, Couzan discloses the orthosis according to claim 1.
Couzan is silent in which the mesh height of the ankle part is greater than the mesh height of the calf part.


Regarding claim 11, Becker in view of Couzan disclose the orthosis according to claim 8.
Couzan is silent wherein the mesh height progressively increases from the calf part to the ankle part.
However because Becker in view of Couzan discloses the pressure values for the calf and ankle of claim 1, the examiner contends that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to see that the invention of Becker in view of Couzan would similarly result in an orthosis wherein the mesh height progressively increases from the calf part to the ankle part for purposes of providing an orthosis that corrects venous insufficiency and helps circulation recovery (Col 1, lines 40-50, Col 4, lines 1-16, Col 5, lines 30-35 and Table 1; Couzan)

Regarding claim 12, Becker in view of Couzan disclose the orthosis according to claim 8.
Couzan is silent wherein the mesh height of the calf part is greater than 400 and the mesh height of the ankle part is greater than 700.
However because Becker in view of Couzan discloses the pressure values for the calf and ankle of claim 1, the examiner contends that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to see that the invention of Becker in view of Couzan would similarly result in an orthosis having the mesh height of the calf part greater than 400 and 

Regarding claim 13, Becker in view of Couzan disclose the orthosis according to claim 1. 
Becker further discloses wherein all parts of the orthosis are compressive (see Abstract).

Regarding claim 14, Becker in view of Couzan disclose the orthosis according to claim 1.
Becker further discloses wherein the orthosis is configured for therapeutic treatment of chronic disorders of veins ([0010], abstract, title of the invention).

Regarding claim 15, Becker in view of Couzan disclose the orthosis according to claim 14.
Although Becker discloses wherein the orthosis is configured for therapeutic treatment of venous insufficiency ([0010], abstract), Becker in view of Couzan do not explicitly disclose it being below or equal to CEAP classification C3.
However because Becker in view of Couzan discloses the pressure values for the calf and ankle of claim 1, the examiner contends that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to see that the invention of Becker in view of Couzan would similarly result in an orthosis configured for therapeutic treatment of venous insufficiency being below or equal to CEAP classification C3 for purposes of providing an orthosis that corrects venous insufficiency and helps circulation recovery (Col 1, lines 40-50, Col 4, lines 1-16, and Col 5, lines 30-35; Couzan)

Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al.  (US Patent Application Publication No. 2009/0240279 A1), hereinafter Becker, in view of Couzan et al. (US Patent No. 6,216,495 B1), hereinafter Couzan, in view Grosjean et al. (US Patent No. 7,169,122 B2), hereinafter Grosjean.

Regarding claim 3, Becker in view of Couzan disclose the orthosis according to claim 1.
As combined, Becker further discloses, in which: - the textile pressure measured at the point of greater circumference of the calf is less than 33 mmHg ([0053],[0034], see Fig 1).
As combined, although Becker contemplates in at least paragraph [0048], having a pressure measured in a range that is close to that of a non-medical textile for the purpose of merely holding the orthosis in place, Becker in view of Couzan does not explicitly disclose having a pressure measured at the ankle of less than 5mmHg.
Creating a textile pressure at the ankle that is less than 5mmHg however is well known in the art as evident by Grosjean that pressure ranges of non-medical textiles like that of a typical fashion stockings exert pressures between 1-4 mmHg at the ankle (Col 1, lines 25-27). As a result, having a non-medical textile pressure measured at the ankle that is less than 5mmHg would be a parameter well known in the art of manufacturing compressive orthoses of lower limbs for the purpose of eliciting the same results of merely holding the orthosis in place.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the orthosis disclosed by Becker in view of Couzan have the textile pressure measured at the ankle be less than 5mmHg as taught by Grosjean in order to elicit the same results of being capable of holding the orthosis in place when in use (Col 1, lines 25-27). 

	Regarding claim 6, Becker in view of Couzan disclose the orthosis according to claim 5. 

Creating a textile pressure at the middle of the thigh that is less than 5mmHg however is well known in the art as evident by Grosjean. Grosjean teaches of being able to produce a textile pressure at the middle of the thigh that is less than 5mmHg by adjusting various machine parameters and practices for purpose of being able to make fine adjustment when producing an orthosis (Col 4, lines 56-58, Col 5, lines 10-16, and Col 2, lines 24-28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the orthosis disclosed by Becker in view of Couzan have the textile pressure measured at the middle of the thigh be less than 5mmHg as taught by Grosjean in order to elicit the same results of being capable of holding the orthosis in place when in use (Col 1, lines 37-48).
	
	Regarding claim 7, Becker in view of Couzan in further view of Grosjean disclose the orthosis according to claim 6. 
As combined, Grosjean further discloses wherein the textile pressure measured at the middle of the thigh is less than 3 mmHg (Col 4, lines 56-58).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al.  (US Patent Application Publication No. 2009/0240279 A1), hereinafter Becker, in view of Couzan et al. (US Patent No. 6,216,495 B1), hereinafter Couzan, in further view of Moshe Rock (US Patent No. 8,172,782), hereinafter Rock.

	Regarding claim 9, Becker in view of Couzan disclose the orthosis according to claim 1.

	Becker in view of Couzan are silent wherein said orthosis selected from the group consisting of tights. 
Rock teaches of an analogous orthosis selected from the group consisting of tights (Fig 1, the combination of 12a, 12b, and 12c; Rock).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the orthosis of Becker in view of Couzan to be an orthosis formed as tights as taught by Rock in order provide an orthosis that is able to fit over the legs, hips, and bottom to improve comfort and provide the ability to be worn as pants or as an undergarment, both of which are known in the art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al.  (US Patent Application Publication No. 2009/0240279 A1), hereinafter Becker, in view of Brad E. Vazales (WIPO Publication No. 2011/143489 A2), hereinafter Vazales.

Regarding claim 1, Becker discloses an elastic venous compression orthosis (Fig. 1, Abstract), which is knitted ([0026], title of invention) and has a shape of a deformable sheath (Abstract, [0001]-[0002]), and which is capable of being used in cases of vein disorders of a lower limb of a patient ([0001]), said lower limb having an ankle, a calf, and a thigh ([0001]-[0002]), said orthosis having an ankle part for enclosing the ankle (Abstract, [0045], [0031], and b, see Fig 1) and a calf part (Fig 1) for enclosing the calf (Abstract, [0045]-[0046], [0034], and RC, see Fig 1), said orthosis having a textile pressure profile such that:
standard NFG30102 is part of the French standards (A.F.N.O.R.).
Although Becker discloses in at least paragraphs [0052]-[0057], that a single orthosis has different mmHg based on the patients’ needs/ailments, Becker doesn't explicitly disclose/contemplate wherein the textile pressure measure at the ankle is less than 7mmHg and a textile pressure measured at the calf is less than 35mmHg and greater than 28mmHg.
Vazales teaches of an analogous device (Fig 1 and 2C) wherein the textile pressure is measured at the ankle is less than 7 mmHg (pg 14, lines 7-8, 11-13, [0016]) for the purpose of providing improved comfort and ease of donning the orthosis ([0027], pg 8, lines 28-30); and wherein the textile pressure measured at a point of greater circumference of the calf is calf is less than 35mmHg and greater than 28mmHg ([0028]) for the purpose of aiding in the circulating blood and lymph fluid through the legs or other body regions to thereby increase blood flow and reduce the amount of time it takes for healing ([0026]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the textile pressure disclosed by Becker, with the textile pressures as taught by Vazales in order to improve comfort and ease of donning the orthosis ([0027]) and in order to aid in the circulating blood and lymph fluid through the legs or other body regions to thereby increase blood flow and reducing the healing time ([0026]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2011/143489 A2, US 2014/0058311 A1, and US 4,502,301 are considered pertinent to the applicant’s invention because the they relate to an analogous compression orthosis.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         

/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786